FILED IN                                                                                          PD-1564-14
COURT OF CRIMINAL APPEALS                                                                COURT OF CRIMINAL APPEALS
                                                                                                         AUSTIN, TEXAS
      February 12, 2015                                                               Transmitted 2/10/2015 10:18:55 PM
                                                                                         Accepted 2/12/2015 8:51:33 AM
                                                                                                          ABEL ACOSTA
                                                 NO. PD-1564-14
   ABELACOSTA, CLERK                                                                                              CLERK

        LESTER RAY GUY                                         *   IN THE COURT OF
                                                               *
                Petitioner


        VS.                                                    *   CRIMINAL APPEALS
                                                               *




        THE STATE OF TEXAS
                Respondent                                     *   AT AUSTIN, TEXAS




                          MOTION FOR EXTENSION OF TIME TO FILE
                           PETITION FOR DISCRETIONARY REVIEW

        TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

                COMES NOW, LESTER RAY GUY, Appellant, and files this Motion for an Extension in

        which to file a Petitioner for DiscretionaryReview. In support of this motion, Petitioner shows the

        Court the following:

                                                         I.


                The Petitioner's appeal was affirmed by the Third Court of Appeals on October 22, 2014.

        Motion for Rehearing and Rehearing En Banc were denied on December 11, 2014. Appellant's

         P.D.R. is therefore dueby January 9, 2015. Counsel has requested one previous extensions. This

         Court granted that extension.

                                                         II.


                Pursuant to Texas Rules of Appellate Procedure 68.2(c) Petitioner would hereby request an

         extension of time in which to file his P.D.R.

                                                         III.


                Attorney for the Petitioner would further show the Court that he has been diligent in

         preparing Appellant's application inthis case. Due to counsel's trial and appellate schedule he has
not been able to complete the research and drafting of the application, and would therefore request

this extension so that he may timely do so. Counsel has had 3 jury trial settings in the last 35 days

and was unable to complete the application. Counsel is currently in the middle of a trial in Hays

County on two first degree felonies, and was unable to complete the PDR timely due to the start and

preparation for this trial. Counsel will file the PDR on Tuesday February 17,2015, which is within

15 days of the date the PDR is due pursuant to TRAP 68.2( c).

        WHEREFORE, Appellant prays the Court grant this Motion and extend the deadline for

filing the Petitioner 's PDR to February 17, 2015


                                                      Respectfully Submitted,

                                                      ARIEL PAYAN
                                                      Attorney at Law
                                                       1012 Rio Grande
                                                      Austin, Texas 78701
                                                      (512)478-3900
                                                      (512) 472-4102 (fax)
                                                      Arielpayan@hotmail.com

                                                          /s/ Ariel Payan
                                                      ARIEL PAYAN
                                                       State Bar No. 00794430



                                   CERTIFICATE OF SERVICE



       By my signature above I hereby certify that a true and correct copy of the above and
foregoing Motion for Extension of Time to File Petition for Discretionary Review has been
delivered to the Criminal District Attorney, on February 10, 2015.